Citation Nr: 0010775	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 
percent, for a left knee disorder, post-operative status, for 
the period from February 8, 1994, through December 2, 1997.

2.  Entitlement to a current increased rating for status post 
left total knee replacement, currently rated 30 percent 
disabling.  

3.  Entitlement to an increased rating for a left ankle 
disorder, currently rated 10 percent disabling.  

4.  Entitlement to service connection for a low back disorder 
secondary to a service-connected left knee disorder.  

5.  Entitlement to service connection for cysts of the liver, 
including due to exposure to Agent Orange.

6.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969. 

The appeal, in part, arises from the November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in pertinent part, denying 
an increased rating for a lateral and medial meniscectomy of 
the left knee, rated 20 percent disabling, denying service 
connection for a back disorder as secondary to service-
connected left knee disorder, denying service connection for 
cysts of the liver, including as secondary to service-
connected Agent Orange exposure, and denying service 
connection for PTSD.  By that decision the RO also denied 
entitlement to service connection for a left ankle condition 
as secondary to a service-connected left knee condition. By 
an October 1996 decision, the RO, in pertinent part, granted 
service connection and assigned a 10 percent rating for a 
left ankle condition.  In January 1997 the veteran perfected 
an appeal as to these issues, including claiming entitlement 
to a higher rating than the 10 percent assigned for the left 
ankle disorder.  

Regarding the left knee disorder, in July 1997 the RO granted 
the veteran a temporary total post-surgical convalescent 
rating from October 30, 1996, through December 31, 1996, for 
a VA left knee repair conducted on October 30, 1996.  This 
was followed by reinstatement of the 20 percent regular 
schedular rating for the left knee disorder effective January 
1, 1997.  By a February 1998 decision, the RO assigned a 
temporary total post-surgical convalescent rating for the 
left knee disorder effective December 3, 1997.  This was 
followed by a 100 percent schedular rating for a left knee 
replacement from February 1, 1998, through January 31, 1999.  
Effective February 1, 1999, a 30 percent rating was assigned 
for the left total knee replacement.  The veteran has 
persisted in his appeal of the rating assigned for his left 
knee disorder, including both the 20 percent rating assigned 
up until the total left knee replacement in December 1997, 
and the 30 percent rating assigned effective from February 1, 
1999.  

The veteran has testified regarding the appealed claims 
before a hearing officer at the RO in February 1996, and 
before the undersigned Board member in Washington, D.C., in 
February 2000.  Transcripts of those hearings are contained 
within the claims folder.

In that February 2000 hearing before the undersigned Board 
member, the veteran raised the issue of entitlement 
additional compensation benefits based on having a spouse.  
As that issue has not been reviewed by the RO and hence is 
not before the Board, it is referred to the RO for initial 
consideration.  

The Board notes that the veteran submitted additional 
evidence at his February 2000 hearing.  However, he waived RO 
consideration of such evidence prior to Board adjudication.  

Only the claim of entitlement to service connection for a low 
back disorder secondary to a service-connected left knee 
disorder is the subject of a decision on the merits herein.  
The remaining appealed claims are the subject of Remand, 
below.  


FINDINGS OF FACT

The veteran developed a low back disorder as a result of his 
service-connected left knee disorder.  


CONCLUSION OF LAW

A low back disorder is proximately due to a service-connected 
left knee disorder. 38 C.F.R. §§ 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical record reflects that the veteran 
underwent an arthrotomy, medial and lateral meniscectomies, 
and a Hauser procedure on his left knee in March 1969 due to 
a torn medial meniscus, a discoid lateral meniscus, and 
subluxation of the patella.  The veteran was separated from 
service medically based on the left knee disorder.  
Difficulties with the knee persisted in service and post 
service, with limited motion, pain, and difficulties with 
ambulation.  The veteran underwent a left knee arthroscopy 
and partial medial meniscectomy with chondroplasty and 
attempted removal of a tibial screw at the Buffalo VA Medical 
Center (VAMC) in October 1996.  In December 1997 also at the 
Buffalo VAMC, the veteran underwent a total left knee 
replacement.  

Post service, April 1970 VA X-rays showed a left knee with a 
horizontal screw in the area of the left tibial tubercle in 
the upper portion of the tibia, with a slight irregularity 
and some bony defect in the area of the tibial tubercle, 
without other evidence of abnormality.  

At an April 1970 VA examination, the veteran complained that 
the left knee was painful, ached, had limited motion, and was 
unstable.  Upon examination of the left knee, there was a 
five-inch medial surgical scar.  A history of a Hauser 
procedure was noted.  Left knee flexion was limited to 90 
degrees, and there was a three-quarter-inch atrophy of the 
left thigh muscle.

At a July 1975 VA examination, the veteran's right knee 
seemed clinically normal with fully stable range of motion.  
However, the left knee exhibited a one inch mid-joint 
atrophy, flexion range of motion limited from zero to 100 
degrees both actively and passively, some anterior drawer 
sign, and some varus laxity.  A history of a left knee 
arthrotomy was noted.  The examiner diagnosed a normal right 
knee and residual ankylosis of the left knee with ligamentous 
laxity.  

The veteran has testified before an RO hearing officer in 
February 1996 and before the undersigned Board member in 
February 2000, to the effect that he has had severe 
difficulties with his left knee dating from service, that 
these difficulties have caused him to limp, and that his 
limping gate and the manner of his weight distribution due to 
his left knee have resulted in his low back disorder.  

In a February 1994 letter, J. A. Ingalls, D.C., a private 
chiropractor, noted that the veteran was being treated at 
Ingalls Chiropractic for injuries sustained in service, with 
the veteran's primary complaint being continuing degeneration 
of the left knee, for which he had undergone surgery while 
serving in Vietnam.  The chiropractor opined that the 
veteran's altered gate from a painful knee had resulted in 
what was essentially a repetitive stress injury to the lumbar 
spine, leading over the years to a partial diskectomy of the 
L5 disc and subsequent chronic ligamentous instability, 
lumbar facet contusion, and fibroblastic proliferation of the 
paraspinal musculature, which was most prominent at the 
thoraco-lumbar juncture.  

At a March 1994 VA examination of the veteran's joints, the 
veteran's history was noted, and the examiner diagnosed 
instability of the left knee and chronic soreness of the low 
back.  

At a VA examination of the veteran's joints in September 
1995, the examiner noted the veteran's history from service 
and reviewed veteran's medical records.  Regarding the 
veteran's low back, a history was noted of pain over the 
years, with treatment for back pain from 1970, and surgical 
correction of an L5 degenerative disc in 1990.  Upon 
examination, there was mild scoliosis and a two-and-three-
quarter inch scar in the midline of the low back.  Range of 
motion of the low back was limited to 45 degrees forward 
flexion and 8 degrees backward extension.  There was evidence 
of pain at the ends of ranges of motion.  The examiner 
diagnosed post laminectomy for degenerative disc disease at 
L5, with X-ray evidence of degenerative arthritis also 
present in that area.  The examiner opined, in pertinent 
part, that it was logical to assume, based on the medical 
record and the veteran's history, and despite the absence of 
supportive service medical records, that the veteran's low 
back disorder existed during the veteran's period of service.  

In a January 1996 letter, M. F. Smallwood, M.D., a private 
physician, stated that the veteran had been one of his first 
patients when he began his practice in 1972.  The physician 
stated that he had treated the veteran throughout the 1970's 
for chronic muscle spasms of the lower back.  He opined that 
the veteran's unnatural, limping gait due to his knee 
disorder contributed to the low back condition.

Analysis

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.   Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

Secondary service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999). 

In this case, the veteran has presented ample medical 
evidence from both VA and private sources, supporting his 
contention that his low back disorder resulted from his 
service-connected left knee disorder.  The Board finds no 
significant evidence within the claims file to contradict 
this.  Accordingly, as the preponderance of the evidence 
favors a finding that the service-connected left knee 
disorder caused his low back disorder, the appeal as to this 
issue is granted.  38 C.F.R. § 3.310(a).


ORDER

Secondary service connection for a low back disorder is 
granted.  


REMAND

In his February 2000 testimony before the undersigned Board 
member, the veteran reported receiving Social Security 
Disability Benefits.  The Court has held that where a veteran 
is in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant to issues 
such as those on appeal here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, these medical records must be obtained for 
association with the claims folder, as determinations of the 
appealed claims without such records may be prejudicial to 
the veteran.  

Regarding the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD, the Board notes that the claims folder contains current 
diagnoses of PTSD, with medical examiners associating the 
diagnosed PTSD with stressors reported by the veteran to have 
been experienced in Vietnam.  However, independent 
verification of the veteran's alleged stressors has not yet 
been obtained.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The veteran in an August 1998 submission stated, "As I 
understand it only independent medical evidence can serve as 
the basis for the VA's rejection of a stressor."  The Board 
seeks to clarify an apparent misunderstanding by the veteran 
in this regard.  For service connection for PTSD, there must 
first be a finding that the veteran experienced stressors 
causative of his PTSD.  While it is a medical determination 
whether particular events were stressors causative of a 
veteran's PTSD, it is first a VA adjudicative determination, 
not a medical determination, whether the reported events 
claimed as stressors actually occurred.  The veteran alleged 
in August 1998 that he has demonstrated "an individual 
response involving intense fear, helplessness, or horror,"  
citing Cohen V. Brown, 10 Vet. App. 128 (1997).  The veteran 
is correct to the extent that with Cohen the United States 
Court of Appeals for Veterans Claims (Court) has adopted a 
subjective standard for the sufficiency of stressors 
triggering PTSD.  The current stressor criterion for 
establishing entitlement to service connection for PTSD is 
described as 'exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.'  The test 
for the sufficiency of the stressor has thus become a 
subjective one.  A more susceptible individual may have PTSD 
based on exposure to a stressor that would not necessarily 
have the same effect on "almost everyone,"  so the 
determination of the sufficiency of the stressor to establish 
PTSD is now made by health professionals.  Cohen v. Brown, 10 
Vet. App. at 153 (Nebeker, Chief Judge, concurring).  
However, this does not remove the initial hurdle of 
establishing on a factual basis that the alleged stressors 
occurred.  No medical opinion after the fact can lessen that 
initial requirement.  

At a February 1996 RO hearing, the veteran testified that he 
was in Vietnam for a few weeks when his knees became very bad 
and swollen, and his left ankle also swelled up, and he was 
sent to the Third Field Hospital, a medivac hospital in 
Saigon, for orthopedic care and rehabilitation.  He testified 
that that he was going to that hospital approximately three 
days per week and his conditions grew progressively worse.  
He added that that he finally could no longer walk and he was 
placed in the critically wounded ward in the Third Field 
Hospital.  He testified that he was thereafter medically 
evacuated to Okinawa for surgery.  He testified that he was 
hospitalized in the Third Field Hospital for two or three 
days, and at the Okinawa Medical Center for approximately 
three months.  He testified that while he was at the Third 
Field Hospital in Saigon, many injured, dying, and dead 
soldiers were brought in.  He added that he had to keep 
returning to that hospital for physical therapy and didn't 
think that he would live through it.  He explained that the 
emergency room for the Third Field Hospital was a heliport 
outdoors filled with soldiers lined up in rows of stretchers, 
and the doctors started working on them out on the heliport.  
He added that once a helicopter came in and cut a man in 
half.  He testified that while he was an inpatient at the 
Third Field Hospital for two or three days before being 
medivaced to the Okinawa Medical Center, he was in a bed in a 
darkened room with a horrible smell next to him.  He 
testified that once when the door was opened he saw that 
there was a Vietnamese woman in the room whose face had been 
burned off by Napalm.  He added that another soldier in the 
room died in the room while he was there.  He testified that 
when he was transferred to Okinawa he was put in the same 
kind of ward.  He believed it was a critically wounded ward.  
At the Okinawa facility there were soldiers who were having 
their arms or legs amputated, or whose bones wouldn't close.  
He testified that many people were brought directly into that 
hospital with field dressing.  He added that he believed a 
lot of these people died. 

He testified that he also encountered artillery fire when he 
was coming incountry to Long Binh, when the airplane had to 
circle for a long time because there was an artillery attack.  
He testified that the hooch next to his had been blown up in 
an attack the night before he arrived.  He testified that he 
went from Long Binh to Tan Son Nhut Air Force Base.  He 
explained that though his military occupational specialty 
(MOS) was switchboard operator, he wasn't in that work long.  
He testified that there was constant gunfire on the edge of 
Tan Son Nhut, with the MACV headquarters once coming under 
fire.  He added that the Vietnamese had tunneled up through 
the golf course by the headquarters.  He testified that 
though he wasn't supposed to perform guard duty he did so 
because they didn't have enough soldiers.  He added that he 
was the noncommissioned training officer, and during that 
time there were five or six major alerts of incoming to Tan 
Son Nhut.  During the alerts he had to go from the company 
office to the company headquarters.  He added that there were 
stories of hand grenades thrown into the back of the trucks, 
and he was always afraid of this during his trips in Vietnam. 

The veteran has attributed his current PTSD to these 
described inservice stressors, and VA physicians have 
diagnosed PTSD due to these stressors. 

The RO has not attempted to verify stressors which may be 
verified by inquiry to the USASCRUR or appropriate branches 
of service.  Specifically, an attempt should be made to 
verify the period during which the veteran was stationed at 
Tan Son Nhut (TSN) Air Force Base and the extent of any 
artillery fire or other enemy attack upon that base at that 
time.  An attempt should also be made to ascertain the number 
of casualties treated at the Third Field Hospital in Saigon, 
and at the U.S. Army Hospital in Okinawa, during the periods 
the veteran was receiving treatment or was hospitalized at 
those facilities.  Specifically, the RO should inquire as to 
the number of seriously wounded personnel treated at the 
Third Field Hospital in Saigon in the month prior to March 
12, 1969 (the date of the veteran's transfer from that 
facility to the U.S. Army Hospital in Okinawa), and the 
number of seriously wounded personnel treated at the U.S. 
Army Hospital in Okinawa from February 12, 1969 to May 7, 
1969 (the date of the veteran's transfer from that facility).  
It should be ascertained whether treatment at those 
facilities during those periods included treatment of 
personnel with brain injuries, spine injuries, and 
amputations.  

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and Diagnostic Code 5257, for other disability of the knee 
including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis. It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero- percent rating.  Therefore upon remand, 
for the period from February 8, 1994, through December 2, 
1997, separate ratings based on both limitation of motion due 
to arthritis, and subluxation or lateral instability, under 
Diagnostic Codes 5003 and 5257, respectively, must be 
considered by the RO.  

The Board notes that the veteran's current left total knee 
replacement is appropriately rated under Diagnostic Code 
5055, which subsumes any rating to be assigned for the knee 
under Diagnostic Code 5257.  Accordingly, for the period 
beginning February 1, 1999, a separate rating need not be 
considered for subluxation or lateral instability in the left 
knee joint under Diagnostic Code 5257. 

Upon remand, the veteran's left knee and left ankle should be 
re-examined to attain sufficient compliance with DeLuca v. 
Brown.  In that decision, the Court held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered, and that an examination 
upon which the rating decision is based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."   DeLuca v. Brown,  8 Vet.App. 202 (1995).  

Regarding his claim of entitlement to service connection for 
liver cysts, including on the basis of Agent Orange exposure, 
the veteran testified before the RO in February 1996 that he 
had liver surgery at a private medical facility post service.  
He explained that the cysts in his liver were first diagnosed 
as cancerous, but doctor Sherman, the head of oncology at 
Highland Hospital, removed the lower third of his liver and 
determined that the cysts were non-malignant tumors.  The 
veteran added that the tumors were too numerous in the liver 
for removal, and when they become cystic he becomes quite 
ill.  He added that he was told that he had hemangioma tumors 
now.  He testified that he had undergone Agent Orange 
testing, but did not know the results of those tests.  
However, he had been informed that currently there was no 
causal association known between Agent Orange exposure and 
development of the liver cysts.  

Agent Orange law provides a rebuttable presumption of service 
connection when a listed disease is diagnosed (to a degree of 
disability of 10% or more) at any time after service.  
38 U.S.C. § 1116(a)(1)(A), (2)(B); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  As the RO has stated upon denying the veteran's 
claim, cysts of the liver is not a disorder for which a 
rebuttable presumption has been established based on exposure 
to Agent Orange.  Therefore, to establish service connection 
for cysts of the liver based on Agent Orange exposure, the 
veteran must provide medical evidence causally linking Agent 
Orange exposure in Vietnam with his liver cysts.  

Further, during the pendency of this appeal, the Court in 
McCartt v. West, 12 Vet. App. 164 (1999), held that a veteran 
will be presumed to have been exposed to Agent Orange if the 
veteran served in Vietnam during the Vietnam Era only if the 
veteran thereafter develops one of the diseases enumerated in 
38 C.F.R. § 3.309(e), for which there is a presumption of 
service connection based on Agent Orange exposure.  
Otherwise, there is no presumption of exposure to Agent 
Orange in service in Vietnam, and the claimant must establish 
by affirmative evidence both the veteran's exposure to Agent 
Orange and a causal link between such exposure and that 
disorder for which there is no presumption in 38 C.F.R. 
§ 3.309(e).  

In this case, the veteran has not been shown to have 
developed a disorder enumerated in 38 C.F.R. § 3.309(e), and 
the question of exposure to Agent Orange in service in 
Vietnam must be determined based on a weighing of the 
evidence presented.  Thus the veteran is also burdened with 
establishing exposure to Agent Orange in Vietnam to establish 
service connection for liver cysts on that basis. 

Regarding the veteran veteran's appeal the 10 percent rating 
assigned with the grant of service connection for a left 
ankle disorder, the Board notes that in such cases, staged 
ratings must be considered for the entire period from the 
date of service connection, as supported by the evidence of 
record.  Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  USASCRUR should be 
requested to report whether there is 
evidence that the veteran came under 
hostile enemy fire while at Tan Son Nhut 
Air Force Base in Vietnam.  USASCRUR 
should also be requested to provide the 
number of seriously wounded personnel 
treated at the Third Field Hospital in 
Saigon in the month prior to March 12, 
1969 (the date of the veteran's transfer 
from that facility to the U.S. Army 
Hospital in Okinawa), and the number of 
seriously wounded personnel treated at 
the U.S. Army Hospital in Okinawa from 
February 12, 1969 to May 7, 1969 (the 
date of the veteran's transfer from that 
facility).  The USASCRUR should report 
whether treatment at those facilities 
during those periods included treatment 
of personnel with brain injuries, spine 
injuries, and amputations.  Any USASCRUR 
report or response obtained should be 
associated with the claims file.  Any 
responses or information obtained should 
be associated with the claims folder.  

2.  The RO should also obtain and 
associate with the claims file the 
medical records underlying the veteran's 
award of Social Security disability 
benefits. 

3.  Thereafter, irrespective of whether 
any alleged stressors have been 
corroborated, the veteran should be 
afforded a special VA psychiatric 
examination to determine the nature of 
any existing psychiatric disorders.  The 
entire claims folder and a separate copy 
of this remand should be reviewed by the 
examiner in connection with the 
examination.  The examiner should 
specify on the examination report that 
the claims folder has been reviewed.  
The examiner should be apprised of the 
stressor or stressors that the RO has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether exposure to such a 
stressor in service has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
the credible "stressors" that caused 
the disorder.  For any other diagnosed 
psychiatric disorder, the examiner 
should express an opinion as to the 
etiology of the disorder as related to 
the veteran's period of service; if it 
is the examiner's opinion that the 
disorder is unrelated to the veteran's 
period of service, this should also be 
stated. 

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the degree of severity of his left knee, 
status post total knee replacement, and 
nature and degree of severity of his left 
ankle disorder.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  Looking to the 
left knee, the examiner should state 
whether the veteran has severe painful 
motion of the left knee and/or whether 
there is weakness in the left lower 
extremity.  The examiner should also 
report the range of motion in the left 
knee in degrees of flexion and extension.  
Looking to the left ankle, the examiner 
should identify range of motion in all 
planes and specify any limitation of 
motion.  Any arthritis present should be 
identified and described.  For both the 
left knee and the left ankle, the 
examiner should also comment on the 
effects of the service-connected disorder 
upon the veteran's ordinary activity and 
how any pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.

5.  Thereafter, the RO should 
readjudicate the remanded claims.  Upon 
readjudicating the claim for an increased 
rating for a left ankle disorder, staged 
ratings must be considered, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains to 
any extent adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


- 3 -


